NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRYANT KEITH BROWN,                             No.    16-16847

                Plaintiff-Appellant,            D.C. No. 5:15-cv-02040-NC

 v.
                                                MEMORANDUM*
DO WILLIAMS, M.D.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                             Submitted July 11, 2017***

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      California state prisoner Bryant Keith Brown appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Brown failed

to raise a genuine dispute of material fact as to whether defendant acted with

deliberate indifference by denying Brown’s requests for alternative restraints. See

id. at 1058-60 (a prison official is deliberately indifferent only if he or she knows

of and disregards an excessive risk to an inmate’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference).

      AFFIRMED.




                                           2                                     16-16847